PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Inglese et al.
Application No. 15/655,109
Filed: 20 Jul 2017
For: DENTAL IMAGING WITH PHOTON-COUNTING DETECTOR
Docket No. 95374A
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed            December 9, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required on renewed petition.

The instant application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance mailed February 19, 2019. This Notice set a statutory period for reply of three months. No issue fee having been received, the application became abandoned by operation of law on May 20, 2019.  On May 18, 2021, Applicant filed a petition to revive, and paid the issue fee and filed inventor declarations for all four joint inventors. The petition was granted in a decision mailed on May 18, 2021. However, on June 9, 2021, the Office mailed a decision vacating the June 9, 2021 decision, and dismissing the petition to revive. The decision explained that the petition to revive should not have been granted because Applicant did not file proper inventor oath or declarations prior to payment of the issue fee. The inventor declarations filed May 18, 2021 were not proper because they did not include the required language of                  37 CFR 1.63(a)(4) that the application was “made or authorized to be made” by the joint inventors. The June 9, 2021 decision set an extendable period for reply of two months. The instant renewed petition filed December 9, 2021 was made timely by obtaining a four month extension of time. 
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. 

The instant petition does not satisfy requirement (1) above.

Here, Applicant has not submitted a proper Substitute Statement for non-signing inventor Sylvie M. Bothorel. The Substitute Statement submitted was signed by one of the joint inventors – Jean-Marc Inglese. However, the Applicant listed in the Application Data Sheet is Carestream Health, Inc. The joint inventors are not the Applicant. 35 U.S.C. 115(d) states that “the applicant for patent” may file a Substitute Statement.  Accordingly, the Substitute Statement must be signed by Carestream Health, Inc.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions